Per Curium.
The order appointing the receiver was made upon the hearing oí the counsel for the parties in interest, and it directed the receiver to lease the premises or any part thereof for a term not extending heyond the 1st of May. 1886. This was a restriction upon his authority to lease which he had no power to transcend. And as the order was made upon the hearing of the parties it was conclusive upon this subject. And on the application of the receiver himself without notice to either of the parties in interest the court had no power to modify this order by removing this restraint. Accordingly the ex parte order permitting the receiver to lease the premises for a term not extending beyond the 1st of May, 1889, was unauthorized, and the persons who took the lease from him under this order are chargeable with notice of the inability of the court to make it, as it was done, without notice. They derived whatever title they have through these proceedings and were bound to ascertain the title of the receiver before they dealt with him in taking these leases. What he was authorized to do was to lease for a term not extending beyond the 1st of May, 1886. By the order from which the appeal is taken, so far as the leases complied with this authority they have been sustained. Beyond that they are incapable of being sustained. Ample provision is made in the order for the protection of the lessees, and the order should be affirmed, with ten dollars costs and disbursements.